DETAILED ACTION
Claims 37 and 39-56 are under current consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102-Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 37, 39, 40, 44, 52-53 and 55-56 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (US 2005/0164226-previously cited by 892).
Huang is cited for disclosing a method for detecting a specific RNA in a sample; see abstract. See para. 7+ for the method steps, including making a “hybrid template” comprising a DNA and an RNA portion which are complementary to a region of a specific RNA molecule and binding said hybrid template to said specific RNA molecule; see para. 8 and 9 and instant claims 37, step a and 40. Note that this meets the “query DNA” of the instant claims for the presence of RNA is not excluded. Para. 10 and para. 16 teach digesting the db-stranded RNA/DNA duplex with a riboendonuclease, wherein the riboendonuclease is RNase H; see claim 37, step c. Also see Example I, para. 79+ for disclosing steps a-c of claim 37. See para. 83 which indicates that the RNase H digestion were carried out at 37C followed by polyacrylamide gel electrophoresis; see instant claims 37, step c, 38 and 52-54. See Figure 1 which depicts a hybrid template which comprises 12 or more nucleotides; see instant claim 44. See para. 81 which describes using a lacZ-expressing plasmid from a yeast; see instant claims 39, 55 and 56. Note that the method steps of claim 56 have been met by the prior art and thus, the intended use of using the product as a vaccine is also met; see preamble of claim 56.
The claims are not free of the prior art.
Claim Rejections - 35 USC § 103-Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 41-43, 45-51 and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang as applied to claims 37, 39, 40, 44, 52-53 and 55-56 above, and further in view of Fodor (20080227653-cited by the IDS).
The claims are further directed to (in part): contacting the sample with two or more distinct query DNA oligonucleotides which are complementary to a different portion of the subject RNA, including a portion of the vector sequence and to a portion of the insert nucleotide sequence (see claims 41 and 42); wherein the method further detects the presence of a plurality of different subject RNAs and wherein a step of contacting the sample with a plurality of distinct query DNA oligonucleotides, each different distinct query DNA oligonucleotide complementary to a portion of one individual subject RNA out of different subject RNAs (see claim 43); claims 45-51 are directed to molar ratio of query nucleic acid to subject nucleic acid (claims 45 and 46); GC content percentages (claims 47-48); temperatures for formation of the hybrid duplex (claims 49-50) and period of time for the formation of hybrid duplex (claim 51); and wherein the products are not subject to a sequencing reaction (claims 54).  
Huang does not explicitly teach the claim limitations of claims 41-43, 45-51 and 54.
It is noted here that Huang teaches the use of a plurality of different hybrid templates that are specific for a single microorganism, pathogen or gene; see para. 18+. Further, para. 20 discloses a method for detecting at least one specific RNA molecule in a population comprising a plurality of different RNA molecules. 
Fodor, para. 580 provides the following in view of nucleic acid hybridization: Parameters which are well known to affect specificity and kinetics of reaction include salt conditions, ionic composition of the solvent, hybridization temperature, length of oligonucleotide matching sequences, guanine and cytosine (GC) content, presence of hybridization accelerators, pH, specific bases found in the matching sequences, solvent conditions, and addition of organic solvents.
It would have been obvious for one of ordinary skill in the art at the time of the invention to use the method taught by Huang and prepare query nucleic acid sequences which specifically hybridize to the vector and another to the gene insert. One would have been motivated to do so for the advantage of detecting the vector and the gene insert, if one or both are present, in a given sample.
It would have been obvious for one of ordinary skill in the art at the time of the invention to use the method taught by Huang and use both a plurality of query nucleic acid sequences and a plurality of subject RNAs. One would have been motivated to do so in order to detect different RNA sequences in a sample simultaneously. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify parameters known to influence hybridization between the subject RNA and query nucleic acid sequences. Such parameters would include the molar ratio of query nucleic acid to subject nucleic acid, GC content, temperature of hybrid formation and time period necessary for such formation. One would have been motivated to do so for the gain of optimizing the conditions which would lead to successful hybridization.
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate a step of sequencing the products or not. One of ordinary skill in the art would have determined if such an additional step following RNase H-mediated cleavage of the duplex and detection thereof would be necessary or not for other experiments.
There would have been a reasonable expectation of success given the underlying materials and methods are widely known, commonly used and successfully demonstrated in the prior art; including using a plurality of query nucleic acids or subject RNA sequences, modifying different parameters necessary for successful hybridization of nucleic acids are known in the art, etc.
The invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made. 
Response to Arguments
Applicant's arguments filed 4/25/2022 have been fully considered but they are not persuasive. Note that Applicant’s arguments to the 102 and 103 rejections are similar and are addressed together.
Applicant contends that Huang fails to anticipate the present claims because claim 37 recites “determining the presence of cleaved subject RNA, wherein the presence of cleavage products of the subject RNA of predicted size confirms the presence of the subject RNA in the sample”. Applicant argues that Huang only detects only one cleavage product and thus it is not possible to determine what the size of the original RNA was before digestion nor is it possible to determine whether the cleavage products are of the predicted size.
Applicant contends that Huang “cannot determine whether the RNA is of the predicted size for the reasons stated above and further cannot detect the presence of contaminating DNA”.
In response, see para. 91 of the Huang document which describes LacZ mRNA as being selectively labeled and detected in IPTG-induced E. coli total RNA, as evidenced by a labeled lacZ mRNA large fragment of the “expected size”. This paragraph also teaches the consolidation of both RNase H and Klenow reactions in a single, optimized reaction buffer. See para. 83 which teaches that electrophoresis on polyacrylamide gels were used to separate nucleic acids by size, and that radioactively labeled nucleic acids were visualized by autoradiography. Thus, Huang teaches determining the presence of cleaved RNA products and determining if such products are of the “predicted” or “expected” size.
It is noted here that the instant claims are not directed to a step of determining what the size of the original RNA was before digestion.
The arguments are not persuasive and the rejections are maintained for reasons of record.
Conclusion
No claims are allowed at this time.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036. The examiner can normally be reached M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE S HORNING/Primary Examiner, Art Unit 1648